Citation Nr: 1730240	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  12-24 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Stephen Vaughn, Agent


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from November 1973 to May 1974 and from March 1975 to March 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1. The Veteran meets the criteria for assignment of a TDIU throughout the appeal period.

2. The competent evidence is at least in equipoise in demonstrating that the Veteran's service-connected disabilities render him unable to obtain or maintain gainful employment outside of a protected environment, given his occupational experience and educational background.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Marginal employment is generally deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  38 U.S.C.A. § 4.16(a).  Marginal employment may also be held to exist, on a facts found basis, including but not limited to a protected environment, when earned annual income exceeds the poverty threshold.  Id.  

The law provides in pertinent part that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  The Veteran is service-connected for a number of disabilities with a combined evaluation of 90 percent, and has been assigned a 60 percent evaluation for intervertebral disc syndrome of the lumbar spine.  The Veteran is therefore eligible to receive TDIU benefits on a schedular basis.  See 38 C.F.R. § 4.16(a).

Turning to the record, the Veteran reported that his highest level of education is two years of college with additional real estate appraisal school, and he last worked on a full-time basis in February 2009 in real estate sales and appraisal.  At a January 2010 VA examination, the Veteran reported that his lumbar and cervical spine disabilities result in pain, stiffness, and weakness, rendering him unable to sit, stand, or ride for extended periods of time.  He also reported his skin condition prevents him from working in extreme heat, as it causes rash and pruritus to the groin, axilla, upper arms, and legs. 

Significantly, the Veteran has submitted two opinions in support of his claim.  In a February 2009 opinion, the Veteran's treating VA physician opined that the Veteran is unable to maintain employment due to his chronic back pain secondary to degenerative disc disease.  Likewise, in an October 2011 opinion, Dr. G.N., a private physician, stated that the Veteran is unable to work due to his chronic back pain.  It is noted that there is significant radiculopathy into the left lower extremity.

The Board acknowledges that the January 2010 VA examiner opined the Veteran's service-connected disabilities would have a mild to moderate impact on his employability, but would not render him unemployable.  However, given the February 2009 and October 2011 medical opinions, the Board finds the evidence in relative equipoise as to whether the Veteran would be capable of obtaining and maintaining gainful employment.

"A Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.  In light of the evidence discussed above, and resolving all doubt in favor of the Veteran, the Board finds entitlement to TDIU is warranted.


ORDER

Entitlement to TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


